Citation Nr: 0826859	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar back 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Veteran represented by:	Sandra W. Wischow, Esq.
                                            Goodman, Allen & 
Filetti


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1946.  Service during World War II and in the 
European Theatre is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux City, 
South Dakota.  

The veteran's December 2001 claim to reopen his claim for 
entitlement to service connection for a back injury was 
denied in a September 2002 rating decision.  The veteran's 
claim for entitlement to service connection for a bilateral 
knee condition secondary to service-connected pes planus was 
denied in a September 2003 rating decision.  The veteran 
disagreed with both decisions and perfected an appeal.

In June 2004, the Board found that new and material evidence 
supporting the veteran's back claim had been submitted, but 
denied the veteran's claims for the back condition and a 
bilateral knee condition.  In addition, the Board determined 
increased initial ratings were warranted for service-
connected scar and pes planus disabilities.  In June 2004, 
the undersigned Veterans Law Judge (VLJ) granted the 
veteran's motion that his case be advanced on the docket.

The veteran and his attorney appealed the Board's June 2004 
decision to the Court of Appeals for Veterans Claims (Court).  
In a June 2005 Order, the Court remanded the veteran's claim 
to the Board, directing the Board to consider the credibility 
of statements of lay and private medical provider witnesses.

In a November 2005 decision, the Board remanded the case for 
further evidentiary and procedural development.  The case was 
returned to the Board, and in an August 2006 decision, the 
Board denied entitlement to service connection for a 
bilateral knee condition and for a lumbar spine condition.  
In addition, the Board determined an increased disability 
rating for service-connected pes planus was warranted.

The veteran and his attorney once again appealed the Board's 
decision.  In an October 2007 Order, the Court remanded the 
claim for compliance with its June 2005 Order.

The issue of entitlement to service connection for a 
bilateral knee condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The statement of Dr. R.H. is not credible.

2.  The statements of V.F., Dr. R.C., J.D., J.H., Dr. J.H., 
Dr. J.E., E.G. and H.A. are credible.

3.  A preponderance of the competent, credible medical and 
other evidence is against the veteran's claim.


CONCLUSION OF LAW

Entitlement to service connection for a lumbar back condition 
is not warranted.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a lumbar back condition.  He contends that it was caused 
by in-service injuries.  The Board will address certain 
preliminary matters and then render a decision of the issue 
on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. 38 U.S.C.A. §§ 
5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
July 2002 and December 2005.  The RO informed the veteran in 
the July 2002 notice letter what was required to substantiate 
a claim for secondary service connection.  In the December 
2005 letter, the veteran was informed about the information 
and evidence that is necessary to substantiate a claim for 
service connection and secondary service connection.

In addition, both letters notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a letter dated 
March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), excerpts from his Army personnel file, as well 
as all pertinent private medical records identified by the 
veteran are in the claims file.  The veteran was provided 
medical examinations pertaining to his claims, including in 
August 2002, April 2003 and January 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran elected not to appear at a hearing to 
present evidence and testimony at a hearing before a Veterans 
Law Judge.  

The Board will therefore proceed to a decision on the merits.  



1.  Entitlement to service connection for a lumbar back 
condition.

Analysis

Initial matter

The Joint Motion for Remand, adopted by the Court in it's 
October 2007 Order, requires the Board to determine whether 
the following statements are credible:

1.  A September 12, 1964, statement of V.F.;

2.  A September 22, 1964, statement of Dr. R.C.;

3.  A November 1964 letter of Dr. R.H.;

4.  A January 21, 1965, statement of Dr. J.H.;

5.  A January 25, 1965, statement of J.D.;

6.  A January 12, 1965, statement of E.G.; and,

7.  A January 14, 1965, statement of H.A.

The Board will address each witness statement in turn after 
providing a short history of the veteran's active duty 
service and claim, and a short statement of relevant law and 
regulations for context.



Factual background

The veteran served in the U.S. Army from February 10, 1941, 
to February 2, 1943, as an enlisted soldier, and from 
February 3, 1943, to January 21, 1946, as an officer in the 
Engineer Corps.  In the spring and summer of 1943, the 
veteran trained a company of replacements destined for the 
European Theatre of operations.  In 1944 through 1945, the 
veteran served in France, the Ardennes and Rhineland, as an 
engineer equipment maintenance and repair officer.

The veteran first sought entitlement to service connection 
for a back injury in October 1964.  In a statement made in 
support of that claim, the veteran stated that from July 19, 
1943, he had "'chronic back pain' which did not seem worthy 
of complaint for over a year," following an injury which was 
caused by a bad landing in a sand pit after jumping from a 
ramp in an obstacle course.  He also stated that the July 
1943 back injury was aggravated by fall from a tractor in 
England, prior to embarkation for Normandy, on or about "7 
June 1943."  He further attributed aggravation of his back 
injury to the rough ride of the Jeep he used during service.  
The pain became "unbearable" over time, and he sought 
medical care.  He was evacuated to England for "brief" 
medical treatment including the "removal of a pilonodal 
cyst, a visit to the dentist but no treatment or tests were 
given for my back trouble."  He returned to full duty and an 
assignment to a desk job at a headquarters company.  Because 
of the change in his duty assignment, the back injury became 
"a mere annoyance and was not disabling."  The veteran 
stated that "since his separation from service in 1946," he 
had "chronic low back and leg pains which responded to 
pallitative treatment" until February 1964 when medical 
examiners recommended back surgery which was performed in May 
1964.  The veteran is a retired dentist.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Credibility of witnesses and evidence

It is the province of the Board to determine credibility of 
witnesses and evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board assesses the statements of lay witnesses by first 
determining whether the witness is competent to make the 
statement at issue.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience, and such evidence must be 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Court found in Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996), that credible 
testimony is that which is plausible or capable of being 
believed. Caluza citing Indiana Metal Prods. v. NLRB, 442 
F.2d 46, 52 (7th Cir. 1971) (citing Lester v. State, 370 
S.W.2d 405, 408 (1963)); see also Weliska's Case, 131 A. 860, 
862 (Me. 1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 
1953) ("A credible witness is one whose statements are within 
reason and believable . . . ."). 

The term "credibility" is generally used to refer to the 
assessment of oral testimony. See, e.g.,  Anderson v. 
Bessemer City, 470 U.S. 564, 575 (1985) ("only the trial 
judge can be aware of the variations in demeanor and tone of 
voice that bear so heavily on the listener's understanding of 
and belief in what is said"); NLRB v. Walton Manufacturing 
Co., 369 U.S. 404, 408 (1962) (trier of fact "sees the 
witnesses and hears them testify, while the [NLRB] and the 
reviewing court look only at cold records"); Jackson v. 
Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) (trier 
of fact has opportunity to observe "demeanor" of witness in 
determining credibility).

In Caluza the Court remarked that the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  The credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character. See State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements). 

Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible 
evidence. See, e.g., Fasolino Foods v. Banca Nazionale Del 
Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 1991); In Re 
National Student Marketing Litigation, 598 F. Supp. 575, 579 
(D.D.C. 1984).  In determining whether a document submitted 
by a veteran is credible, a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza supra.  

Finally, a veteran's testimony may be affected by his being 
an interested party.  While VA cannot ignore a veteran's 
statements or testimony simply because he is an interested 
party, the Board may assess whether his personal interest 
affects his credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

Put succinctly, the Board must assess, in the context of the 
record as a whole, whether a witness' statement tends to 
produce a belief that the thing stated is true.  With this 
guidance, the Board will assess the credibility of the 
statements in the record. 

The statement of V.F.

The statement of V.F. essentially relates that both he and 
the veteran were officers at Fort Phillips, Kansas, where, in 
early April 1943, they trained companies of new recruits and 
draftees.  V.F. stated that in July 1943, he saw the veteran 
at the bottom of a sand pit below a ramp obstacle on the 
obstacle course.  He assisted the veteran, who complained of 
back pain, to his quarters.  He further stated that the 
veteran did not seek medical treatment or assistance, but 
remembered that the veteran mentioned at "different times" 
that his back bothered him.  V.F. also stated that "pending 
employment of the unit in WW II from our base in Sherston, 
England, to Normandy, France, we set about loading our 
equipment . . .," and that the veteran "slipped and fell" 
from a tractor "aggravating "his tender back."  V.F. 
stated that the event in England took place "on or about 7 
June 1943."

The Board first observes that V.F.'s statement relates 
something that he experienced and then purportedly recalled 
some 20 years later.  There is nothing in the record to 
indicate that V.F. was incapable of remembering, and because 
he was an active duty officer charged with training soldiers 
for combat, he was very likely capable of seeing and hearing 
at the time he experienced the events he reported.  

The Board further notes that the record includes several 
contemporaneous documents indicating that the veteran did 
serve as a combat engineer and served in France during the 
time period V.F. described.  Thus, the Board finds that V.F. 
is competent to relate such information, and that the basic 
context of his testimony is supported by official records in 
evidence.

The Board observes, however, that the dates given by V.F. are 
inconsistent; whereas he first states the veteran was 
training a company in Kansas in July 1943, he later states 
that the veteran fell from a tractor in England in June 1943 
while the veteran's unit prepared to embark to Normandy.  
This inconsistency is identical to the information that the 
veteran provided in his underlying statement in the October 
1964 claim.   

While the two dates in relation to the event appear to be a 
simple misstatement - the Normandy invasion began on June 6, 
1944 - the fact that both the veteran and V.F. made the same 
mistake could indicate that V.F. based his statement on the 
veteran's initial statement, or some similar statement 
provided to V.F. by the veteran prior to the time V.F. 
created his statement, and it thus calls into question 
whether V.F.'s statement is based on his own recollection or 
the veteran's recollection or statement and is a (then) 
recent fabrication.  The Board notes that an identical 
statement, with the exception of the date and V.F.'s address, 
was dated April 22, 2002, and submitted by the veteran; both 
statements included the same inconsistencies.

When all records are taken into consideration, the Board 
notes that V.F.'s statement contains more factual detail than 
that provided in the veteran's October 1964 statement.  For 
example, V.F.'s statement relates greater detail about the 
training the veteran and he conducted, and the veteran's 
detail to light duty after the event by Captain B.  After 
review of the entire record and after providing the veteran 
with the benefit of the doubt, the Board determines that 
V.F.'s statement, although containing the inconsistency of 
dates, is credible because of other detail provided that goes 
beyond the statements of record by the veteran.

To summarize, V.F. stated that he saw that the veteran had 
injured his back during service on two occasions, and had 
heard contemporaneously from the veteran that he had injured 
his back, that it was painful, and heard why the veteran did 
not seek medical attention at the time.  Thus, V.F.'s 
statement is relevant to Hickson element (2), medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury.

The statement of Dr. R.C.

The September 22, 1964, statement of Dr. R.C. simply 
describes the May 22, 1964, surgery of the veteran's back 
condition and is substantiated by the May 1964 post-operative 
report authored by Dr. R.C.  The Board notes that subsequent 
medical evidence corroborates the fact that the veteran 
underwent back surgery in May 1964.  Thus, after review of 
the entire record, the Board determines that the September 
22, 1965, statement of Dr. R.C. is credible and relevant to 
Hickson element (1).

In passing, the Board observes that the September 22, 1964, 
statement is signed by a doctor who spelled his last name 
differently than the name printed at the top of the note.  
However, the signature appears to be similar to other 
documents in the record signed by Dr. R.C.

The Board further notes that a January 22, 1965, statement of 
Dr. R.C. opines that the veteran's initial injury in Kansas 
during service was aggravated by the second injury in 
England.  That statement is relevant to Hickson element (3), 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  However, 
credibility of such a statement goes beyond the analysis used 
to assess credibility of a lay witness.  It will be discussed 
with the assessment of other medical opinions below.

The statement of Dr. R.H.

The Board is charged with assessing the credibility of the 
November 1964 letter from Dr. R.H.  That letter, on printed 
letterhead, states that on or about September 1, 1944, while 
serving as a surgeon in the veteran's unit and while 
stationed near Aachen, Germany, he examined the veteran.  Dr. 
R.H. then found the veteran presented a pilonidal cyst and 
"tenderness in the 4th and 5th lumbar vertebrae."  He 
relates that the veteran was evacuated for surgery, and that 
at the time of his examination, the veteran gave a "history 
of having injured his back following a fall from a twelve 
foot ramp during an obstacle course," and that he complained 
of "severe back pain and pain in the legs."  

The veteran's service medical records show he was indeed 
evacuated and that he did receive treatment for a pilonidal 
cyst.  Moreover, the Board is aware that VIII Corps, to which 
the veteran's unit was attached in the summer of 1944, was 
indeed in the vicinity of Aachen, Germany, on or about 
September 1, 1944.  Thus, to that extent, Dr. R.H.'s 
statement is corroborated by other evidence.

The Board is struck, however, how Dr. R.H. could, 20 years 
after the fact, remember such detail from a singular 
encounter of a rather routine nature which occurred during a 
time of particularly bitter fighting.  It is not as though 
the veteran came for treatment of a combat wound, but rather 
had a persistent cyst and needed evacuation.  This is not the 
first time the Board was concerned with Dr. R.H's statement.  
In a November 1965 Board decision, the case was remanded for 
a "field investigation," which included a deposition of Dr. 
R.H. taken on January 4, 1966.  

The transcript of that deposition is of record.  It reveals 
that Dr. R.H. testified under oath at the deposition that he 
was contacted by the veteran in July or August 1964 by 
telephone and the veteran "reminded me of the circumstances 
under which I treated him when he was a member of the 1128th 
Engineer Combat Group."  Dr. R.H. had never seen the veteran 
since active duty service, and had only had contact in the 
1964 phone call, a statement later confirmed by the veteran.  

Despite the lapse of 20 years, Dr. R.H. testified during the 
deposition that he was "able to recall clearly in mind [the 
exact symptoms and treatment provided to the veteran]."  
However, Dr. R.H. was not able to recall why no documentation 
of the treatment existed in the veteran's service medical 
records.  Dr. R.H. was reminded by examiner of the "Push to 
Aachen" and asked whether in such a situation it was 
"customary to maintain or prepare a record of treatment 
provided any of the officers or enlisted men."  Dr. R.H. 
responded that "[I]t was a custom to make note of it in most 
cases unless expedience required otherwise."  Dr. R.H. 
concluded his statement by adding that "I recall definitely 
the statement as recorded here on the date - dated statement 
in the Fall of 1964."

In a September 24, 1966, letter to the Board, the veteran 
expressed his concern about VA's discountenance of Dr. R.H.'s 
statement.  He stated:

I have no further statement to make other than I 
had assumed the Board would be aware of the 
military situation at the time of my 
hospitalization in Europe.  The situation at the 
time of the Aachen push was somewhat fluid and 
field conditions were difficult with rain and cold 
weather hampering operations.  This could account 
for the failure of proper records being made at the 
time I was evacuated to England for treatment and 
subsequent surgery.  Dr. [R.H.] reiterated his 
recalling of the statement made in the Fall of 1964 
and did not change it in any way.  For the 
information of the Board, I have purposely avoided 
correspondence or any contact with Dr. [R.H.] since 
I first contacted him regarding this claim for fear 
of jeopardizing the impartiality of his statement. 

After review of the entire record, the Board finds that it is 
clear that Dr. R.H. remembered the veteran.  But that is not 
of any relevance to the inquiry regarding the credibility of 
Dr. R.H.'s statement.  The real issue is whether Dr. R.H. had 
any independent recollection of treating the veteran.  
Specifically, did he recall in the detail related in the 
November 1964 letter from his own recollection, or was he 
merely helping a fellow officer who served in his old outfit, 
who needed help and who provided him with a version of 
factual detail.  

The Board finds that the statement of Dr. R.H. is not 
credible.  The Board finds that the only way Dr. R.H. 
recalled that the veteran fell from a 12 foot ramp on an 
obstacle course a year before he may have treated the veteran 
was because the veteran had told him about it in the fall of 
1964.  This detail taints the entire statement, including the 
statement that the veteran complained of tenderness in the 
4th and 5th lumbar vertebrae.  The Board observes that these 
are the specific vertebrae involved in the May 1964 
operation; the postoperative diagnosis was "mid line, 
ruptured intervertebral disc, L-4, and old protruding disc, 
L-5 left."  The Board finds that Dr. R.H. recollection of 
such detail during a time which history has shown was a 
massive offensive by U.S. Army units to first enter Germany 
and the numerous combat casualties that push produced, is not 
plausible.  

Moreover, the Board notes that the veteran's service medical 
records show no further complaint of back pain or back 
problems after the date his cyst surgery was conducted.  
There is nothing in the service medical records showing any 
complaint or treatment of a back condition in examinations 
done in 1951 and 1952 before the veteran left reserve status.  
A 1955 examination report of record shows nothing regarding a 
back injury, back condition, or complaints of back pain.  
Thus, subsequent medical records do not support Dr. R.H.'s 
statement where he purports to recall complaints of 
tenderness in the 4th and 5th lumbar vertebrae.

For those reasons, the Board finds that the November 1964 
statement of Dr. R.H. is not credible.

The statements of J.D., J.H., Dr. J.H., Dr. J.E., E.G., and 
H.A.  

The Board has reviewed a January 25, 1965, statement of J.D.; 
a January 21, 1965, statement of Dr. J.H.; a January 19, 
1965, statement of J.E.; a January 12, 1965, statement of 
E.G.; and a January 14, 1965, statement of H.A.  All of the 
statements recount how the various witnesses have known the 
veteran for various periods of time ranging from first grade 
to after the veteran graduated from dental school and began 
his practice.  The witnesses all state that they were unaware 
of any injury incurred by the veteran during the time that 
they knew him.  None of the witnesses claim to have been in a 
position to observe the veteran during the time he was in 
active duty.

The Board finds that there is nothing in the record to 
indicate the statements made by J.D., J.E., E.G. and H.A. are 
incredible.  Thus, they are deemed to be credible by the 
Board. 

Of particular note is the statement of Dr. J.H., the 
veteran's treating physician.  As a medical provider, Dr. 
J.H. stated that he was unaware of any injury sustained by 
the veteran which could account for his lumbar back 
condition.  Dr. J.H. also stated in a letter dated April 1966 
that while medical records indicated that the veteran was 
first "examined for complaints referable to his back in 
1958," he had been aware of the veteran's complaints of back 
pain "some years prior."  In addition, Dr. J.H. stated that 
he had talked "socially" with the veteran about "injuries 
sustained while in the army in the European Theater, World 
War II."

Dr. J.H.'s January 1965 statement is that "no accident 
occurred during this period [since 1949] which would have 
been the cause of his intervertebral disc disease," and 
further provides that the basis for the opinion is that the 
veteran had been his patient and that he was familiar with 
the veteran's medical history.  To the extent that Dr. J.H. 
states that there was no accident or traumatic event which 
caused the veteran's back condition between 1949 and the date 
of the letter, the Board accepts the statement as credible.  
While the Board observes below that Dr. J.H. is competent to 
provide an opinion as to the etiology of the veteran's back 
condition, his opinion must be supported by facts and must 
provide the Board with the ability to assess how much 
probative value his opinion warrants.  The relative probative 
value it warrants is another issue entirely and is discussed 
below.

With regard to the April 1966 letter regarding the veteran's 
complaints of back pain before 1958, the Board notes that the 
statement is at odds with Dr. J.H.'s medical records 
regarding the veteran; there are no notations about such 
complaints of back pain or issues with his back in the 
records.  It appears that Dr. J.H. and the veteran were 
social acquaintances as well as having a doctor-patient 
relationship.  The Board does not find, however, that such a 
relationship inherently places suspicion on Dr. J.H.'s 
undocumented statements regarding the complaints of back 
pain.  The complaints may have been made in a social context.  
However, if the complaints had been made and if Dr. J.H.'s 
medical records do not reflect those complaints, the obvious 
conclusion is that Dr. J.H. did not consider them worth 
noting.  Why Dr. J.H. did not record the complaints or 
follow-up with his patient regarding them would require the 
Board to resort to speculation.  But, the fact that no record 
exists tends to support a conclusion that the complaints did 
not raise serious concern.  Similarly, the facts that none of 
the other witness statements indicate that the veteran 
complained of back problems.

In conclusion, the Board finds the statements of J.D., J.H., 
Dr. J.H., Dr. J.E., E.G., and H.A. were competent to provide 
statements and to the extent they establish that there was no 
accident or injury between the veteran's return from active 
duty to the time of his 1964 which affected his back, they 
are deemed to be credible. 

Discussion

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element.

With regard to element (1), the record indicates that the 
veteran has a lumbar back disorder.  Thus, Hickson element 
(1) is satisfied.

With regard to element (2) and the veteran's back, as 
indicated above, V.F. has provided a statement that indicates 
the veteran had a traumatic injury in July 1943, and in June 
1944, and that he recalls that the veteran complained of back 
pain at each occasion.  The Board has found the statement to 
be credible to that extent.  A review of the veteran's 
service medical records reveals no complaints of back pain, 
and no treatment of back pain relating to either specific 
traumatic event V.F. described.  The veteran has provided 
various explanations why his records have no mention of such 
complaints, and the Board has no reason to doubt them.

The veteran contended that the proximity of the veteran's 
training command in Kansas was too distant from the base 
medical facility to seek treatment.  V.F. described how the 
veteran thought the injury was only a sprain, and evidently 
not worthy, under the circumstances, of treatment at the base 
facility.  There is no explanation regarding the event in 
England.  However, it appears that the veteran fell from a 
tractor when his unit was preparing to go to France as part 
of the invasion effort.  The veteran evidently determined 
that the fall did not injure him sufficiently to warrant 
medical treatment at that critical time.  Other injury was 
incurred when the veteran worked during the night removing a 
crane under combat conditions.  These sort of statements are 
precisely the kind of statements that 
38 U.S.C.A. § 1154(b) (West 2002) provides for.

The other complaints were made, according to the veteran, at 
the time he was evacuated to England in 1944 for surgery.  
There is no record of the complaints.  As discussed above, 
the veteran contends that the offensive near Aachen presented 
a situation which would explain how such records never made 
it into his service medical records.  In addition, there is 
no explanation offered why there are no records of complaints 
made in England after surgery.  Finally, because the veteran 
returned to a desk job after surgery, the condition was 
bearable and he didn't complain.  Thus, there are no records 
after he returned to France until the end of the war.

In sum, the record evidence of an in-service injury consists 
of the statement of V.F. and the veteran's statements.  The 
Board finds that the evidence supporting Hickson element (2) 
is at least in equipoise.  Thus, it is satisfied as to the 
back.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the record indicates there are several 
medical opinions which come to different conclusions.  The 
Court has provided guidance to the Board in the assessment of 
medical opinions and medical evidence.  For example, the 
Court has instructed that the Board should assess the 
probative value of medical opinion evidence by examining the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005).  In evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).    Abstract, speculative, 
general or inconclusive opinions carry little weight of 
probative value. See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Lay persons without medical training are not competent to 
render medical opinions, including attributing symptoms to a 
particular cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. See 38 C.F.R. § 3.159 (a)(1) (2007).  

On the one hand, the record includes a May 1966 statement 
from Dr. R.C. which states that: (1) x-ray "films from 1958 
were insufficient to make a diagnosis of lumbar disc disease 
which often does not show on plain films but which was 
detected by myelographic examination;" and, (2) "it is my 
opinion that the patient's injury to his disc probably 
occurred initially with a back sprain which he suffered in 
the service as he had no subsequent injuries."  A January 
22, 1965, statement of Dr. R.C. opines that the veteran's 
initial injury on the obstacle course during service was 
"possibly" aggravated by the second injury in England.  Dr. 
R.C. continued in his January 1965 statement that "it would 
seem that reassignment and environmental modification with 
regard to duties requiring less back strain relieved his 
symptoms sufficiently that he did not have a full blown 
herniation of nucleolus pulpous at that time."  Thus, Dr. 
R.C. provided medical opinions that indicated the veteran's 
then current back condition was related to his in-service 
injury.  

Dr. R.C.'s opinions are bare-boned.  The record does not 
include any document indicating how Dr. R.C. came to his 
conclusion.  He did not explain how the veteran's back 
condition would, apparently, suddenly erupt into a herniated 
disc condition if there were no intervening injury between 
the injury in-service and the veteran's back operation; he 
did not explain how the back injury he treated in 1964 could 
have been dormant since service.  Dr. R.C.'s three conclusory 
sentences do not provide the Board with the ability to assess 
the basis for his reasoning with the basis other medical 
providers have recorded.  See Bloom supra.  Without factual 
basis, Dr. R.C.'s opinion borders on speculation.  See 
Beausoleil supra.  Thus, the Board finds that Dr. R.C.'s 
opinion has little probative weight.

The record also includes Dr. P.J.'s April 2002 medical 
opinion.  Dr. P.J. states the following:

He [the veteran] has a history that includes a 
laminectomy of his back that was done during World 
War II. . . . He had a traumatic fall during 
training in 1943, which can be consistent with 
aggravating or being the cause of his worsening 
back pain. . . . His past medical history is 
significant for chronic back pain, which is related 
to war time injuries and post traumatic arthritis. 
. . .  I believe that the majority of the patient's 
complaints and physical ailments are related to 
injuries incurred during military service, both 
during active training and theater of operation 
experience.

The Board observes that to the extent that Dr. P.J.'s opinion 
was based on the fact that the veteran's laminectomy was done 
during World War II, it is based on faulty information.  The 
conclusion that the veteran's 1943 fall "can be consistent" 
with aggravating or causing the veteran's back pain is not 
supported with an explanation of how it could be consistent.  
Dr. P.J. did not address how the veteran was able to continue 
with training, go through the invasion and come out of 
service without complaints of back injury, and no medical 
evidence of a back injury, and yet connect how the fall was 
consistent with or related to the 1943 injury.  As with Dr. 
R.C.'s opinion, Dr. P.J. does not provide any factual basis 
for his conclusion and does not provide the Board with a way 
of determining how valid his conclusion is vis-à-vis the 
record evidence.  See Bloom supra.  The Board finds that Dr. 
P.J.'s opinion is of very little probative value.

The record contains the January and February 2002 opinions of 
Dr. B.R. who stated that he treated the veteran since March 
1989.  The January 2002 statement simply states that, based 
on a review of the chart "here" and the "authentic" 
statements concerning injuries, it was his "feeling that it 
is likely as not that the present complaints are related to 
the injuries you received while you were in the military 
service and were sustained during the war."

In the February 2002 letter, Dr. B.R. stated that he had the 
opportunity "to review files pertaining to [the veteran's] 
military service during the war."  Dr. B.R. found that the 
record revealed the veteran's history included "a 
laminectomy of his back during the war."  Dr. B.R. stated 
that the veteran also had "persistent pain in his back, 
which also makes it difficult for him to walk . . . reviewing 
the records, I would suspect that this is related to war 
injuries that he received."  In conclusion, Dr. B.R. stated 
"[I]n summary, I believe that his complaints are, likely as 
not, related to the injuries he received during his service 
in the armed forces during the Second World War."

In assessing Dr. B.R.'s opinion, the Board can not determine 
what records were reviewed.  Certainly no records in the 
veteran's VA claims folder indicate that the veteran's back 
surgery occurred during service.  With regard to Dr. B.R.'s 
suspicion and feeling that the veteran's persistent back pain 
was caused by his "war injuries," the Board observes that 
it is speculative and inconclusive, and is not competent 
medical evidence.  See Beausoleil supra.  Finally, his 
February 2002 summary is nothing more than a conclusion.  
There is nothing that provides a basis for how he reached the 
conclusion, nothing that discusses the evidence of the nature 
of the injury and how such an injury could cause the kind of 
trauma that 20 years after the fact results in a herniated 
disc.  For that matter, Dr. B.R.'s summary is based on the 
incorrect assumption that the veteran's herniated disc 
presented during service; if such were the case, this appeal 
would not be.  Once again, the Board finds that the medical 
opinion offered in support of Hickson element (3) is not 
probative.

On the other hand, the record includes an August 2002 VA 
medical examiner's report.  That report states that the 
examiner reviewed the veteran's VA claims folder, interviewed 
the veteran and examined the veteran, and reached a 
conclusion that the veteran's back condition was not related 
to service.  The examiner, after assuming the veteran's back 
injury in 1943 occurred as he said during the interview, 
stated her basis why the injury was not related to his 
current condition:

(1)  The episode described where the veteran fell 
off the ramp and landed wrong did not cause 
significant back injury, since he is unable to 
recall the back hurting at the time and was able to 
return to regular duties in two days' time.  This 
indicates that there was no significant back injury 
at that time.  The episode of muscle soreness and 
back pain for two weeks after the work detail in 
Europe on the collapsed crane does not suggest that 
there was a specific injury to the back, but rather 
an overuse sort of generalized strain that 
resolved.

(2)  The discharge physical does not mention any 
problems with the back, nor do the examinations 
done in 1951 and 1952.  There is one mention of 
back problems in 1959 that had been present for 
several months, but this was already more than 10 
years after he left the military and appeared to be 
an isolated episode.  The problems he had leading 
to surgery indicate trouble starting in 1963 and 
1964, according to the medical record.  Certainly, 
disk herniation can occur without any major trauma, 
and there is no logical reason to connect the 
problems from 1964 to his military service 20 years 
prior.  Rather, it appeared he had the onset of 
symptoms in 1963 and 1964, which is the history 
that he relates to me today. 

In addition, the August 2002 examiner noted that she had 
reviewed the statement of Dr. B.R., and stated that she had 
spent an hour obtaining the veteran's history.  She said that 
history "just does not indicate that the veteran suffered 
any significant injury to the back . . . while on active 
duty."

The veteran's representative has argued that the August 
examiner was wrong in stating that the veteran's back 
problems began in 1963 or 1964.  The examiner's statement was 
more precise; she stated the medical records indicated they 
started at that time.  As noted above, Dr. J.H. submitted a 
statement that while medical records indicated that the 
veteran was first "examined for complaints referable to his 
back in 1958," he had been aware of the veteran's complaints 
of back pain "some years prior."  In addition, Dr. J.H. 
stated that he had talked "socially" with the veteran about 
"injuries sustained while in the army in the European 
Theater, World War II."  But, there was nothing shown in the 
1958 examination, as indicated by Dr. R.C.'s statement, and 
there were no medical records where Dr. J.H. recorded the 
veteran's complaints.  

The same VA examiner completed another thorough examination 
and interview of the veteran in January 2006.  Her 
conclusions did not change.  She found that there was no 
"evidence" that the veteran's injuries in service "would 
cause his much later herniated lumbar disks."  The evidence 
she stated supported her claim included no service medical 
record evidence of injury to the back, nothing in the 
detailed history obtained in the 2002 examination from the 
veteran revealed a "significant" back injury, a negative 
discharge examination, negative reserve examinations in 1951 
and 1952, no medical record evidence in the 1950's or early 
1960's reveal any back problems, the veteran's 1954 claim did 
not address any back condition, the 1964 medical records 
indicated a (then) recent onset,  and the statements of 
record do not mention any back problems.

The Board notes that the veteran's representative has 
contended that the VA examiner has not accounted for "the 
veteran's accounts of pain in service and his accounts of 
pain after service, which did not become severe enough until 
1964 to require medical treatment."  However, the Board 
notes that the veteran did not relay such accounts of pain to 
the examiner in the 2002 examination.  Instead, based on what 
the veteran stated then, she found there was no evidence of a 
significant back injury during service which could have 
caused the herniated discs some 20 years later.  

The veteran has made statements that he had a chronicity of 
pain from service.  The veteran's representative argues that 
the veteran is competent to make statements regarding the 
continuity of his symptoms, and "there is no evidence of 
record contradicting the veteran's statements."  While the 
Board agrees that the veteran is competent to make statements 
about the symptoms he experienced, the Court stated that in 
Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.  See Voerth v. West, 
13 Vet. App. 117, 120 (1999).  

The veteran's statements, by themselves, are insufficient to 
establish a medical nexus.  The Board finds that the veteran 
is not qualified to make such a statement regarding nexus.  
While it is true that the veteran, as a retired dentist, has 
medical training, there is nothing in the record that 
establishes, or indicates, that he has the type of medical 
training or expertise to render an opinion regarding the 
etiology of a herniated disc.  Moreover, his statements are 
not sufficient to establish a nexus under 38 U.S.C.A. § 
1154(b).  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

In conclusion, the Board finds that the competent medical 
evidence supports a conclusion that the veteran's back 
condition is not related to his active duty service.  


ORDER

Entitlement to service connection for a lumbar back condition 
is denied.


REMAND

Reasons for remand

The veteran claimed in his October 2002 claim that his 
bilateral knee condition was caused by his service-connected 
pes planus, and that he was entitled to service connection 
under a theory of secondary service connection.  He submitted 
a February 2002 medical opinion of Dr. B.R. in support of 
this claim.

In August 2003, the veteran submitted the July 2003 medical 
opinion of Dr. R.L. who opined that the veteran's knee 
condition was caused by a meniscal tear during service.  
Moreover, the veteran's representative argued that Dr. R.L.'s 
opinion supports a conclusion that the veteran is entitled to 
service connection.  The opinions of Dr. R.L. and Dr. B.R. 
support different theories of service connection, and also 
conflict as evidence of medical nexus; Dr. B.R. relates the 
veteran's bilateral knee condition to his service-connected 
pes planus, and Dr. R.L. relates the knee condition to a 
separate knee injury claimed to be sustained during service.  

VA medical opinions also conflict.  A VA orthopedic surgeon 
indicated in a March 2006 examination that pes planus could 
cause knee problems.  On the other hand, the record includes 
an August 2002 examination report indicating no relationship 
between pes planus and the knees, and an April 2003 
examination report which determined the knees and pes planus 
were unrelated.  Finally, the January 2006 examiner 
determined that there was no relationship.

The Board notes that under Wallin v. West, 11 Vet. App. 509, 
512 (1998), secondary service connection can be established 
if the evidence shows (1) a current disability; (2) a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  In this case, Wallin 
elements (1) and (2) appear to be satisfied.

The evidence relevant to Wallin element (3), medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability, is mixed.  
On the one hand, Dr. B.R. has opined that the veteran's knee 
problems are related to his pes planus.  In addition, a VA 
orthopedic surgeon indicated in a March 2006 examination that 
pes planus could cause knee problems.  On the other hand, the 
record includes an August 2002 examiner noted no relationship 
between pes planus and the knees, and April 2003 examiner 
who, after consulting with a VA podiatrist, determined the 
knees and pes planus were unrelated.  Finally, the January 
2006 examiner determined that there was no relationship.

Dr. B.R. stated in an October 2002 report that the veteran 
has continual knee problems, that upon examination and 
observing the veteran's gait, he concluded that "because of 
the flat feet and the awkwardness of his gait," undo 
pressure was placed on the knee joints which has caused 
"excessive wear and tear and stress on the knee joints, 
resulting in chronic knee pain."  He concludes with the 
opinion that "it is likely a not that the patient's pes 
planus case (sic) his knee pain."

In a March 2006 report, the VA Orthopedist stated "with 
respect to the relationship between his pes planus an the 
onset of arthritis in his knees, I can't be definitive 
. . .  we do know that foot deformities, particularly pes 
planus can lead to abnormal stresses on the knee joint and 
precipitate early osteoarthritis."  The VA Orthopedist 
stated that this "certainly could have been the case in [the 
veteran's] case."

The August 2002 examiner reviewed the veteran's VA claims 
folder, took an extensive history and examined the veteran.  
No etiological opinion was rendered.

The April 2003, a VA Physician's Assistant, reviewed the 
veteran's VA claims folder and reviewed the February 2002 
letter of Dr. B.R.  The April examiner discussed the case 
with VA Dr. D.J., D.P.M.  Together, they opined that "unless 
the veteran's pes planus caused an abnormal gait severe 
enough to put abnormal stress on the knees, the arthritis in 
the knees would not be associated with the pes planus."  The 
April examiner noted that the only treatment the veteran used 
for his pes planus was "good footwear."  He noted that 
there was no evidence of surgery or braces that would 
indicate a significant foot condition, and there was no 
evidence of any abnormality of the foot other than pes 
planus.  The examiner found that the veteran's gait was 
"limited by his knee and hip problems and not by his feet; 
his pes planus is not accompanied by any inversion or 
eversion or abnormal step off while walking."  The examiner 
noted that the veteran had severe decreased range of motion 
in the right hip and less decreased range of motion in the 
left hip.

The January 2006 examiner noted there was no medical 
literature supporting the proposition that pes planus causes 
or aggravates degenerative joint disease of the knees.  

The Board finds that the March 2006 orthopedic report is 
speculative and inconclusive and, therefore, has little 
probative value.  The August 2002 and January 2006 
examinations provide little assistance to the Board to 
determine the etiology of the veteran's bilateral knee 
condition.  

In short, Dr. B.R. has determined that the veteran's awkward 
gait and flat feet are the cause of his knee arthritis.  The 
April 2003 examiner has opined that the veteran's gait is not 
the cause of arthritis of the knees, and that in any case, 
the veteran's awkward gait is caused by his hip condition and 
not by his pes planus.  The two opinions are not necessarily 
inconsistent as they relate to gait, but they disagree with 
relation to the causal connection between the veteran's knees 
and his pes planus.  Moreover, the veteran's representative 
argued that Dr. R.L.'s opinion supports a conclusion that the 
veteran is entitled to service connection.  As noted, Dr. 
R.L.'s and B.R.'s opinions support different theories of 
service connection and further confuse the evidence regarding 
the etiology of the veteran's bilateral knee condition.

Accordingly, the case is REMANDED for the following action:

1.  VBA should seek any further private 
treatment records pertaining to the 
veteran's claim for service connection for 
a bilateral knee condition.

2.  VBA should arrange for an appropriate 
medical examiner to review the veteran's 
VA claims folder and, to the extent 
practicable, provide an opinion as to the 
etiology of the veteran's bilateral knee 
condition.  If deemed necessary by the 
examiner, a physical examination of the 
veteran and any necessary tests should be 
administered.  The examiner should provide 
a written medical opinion which should 
clearly express the rationale and basis 
for the opinion whether it is at least as 
likely as not that the veteran's bilateral 
knee condition is related to his active 
duty service.  The medical examiner 
providing the examination should be one 
other than the examiner who performed the 
August 2002 and January 2006 examinations.  
Any report of the examiner should be 
associated with the veteran's VA claims 
folder.

3.  After completing the foregoing, and 
conducting any other development deemed 
necessary, VBA should readjudicate the 
veteran's claim for entitlement to service 
connection for a bilateral knee condition.  
If the claim is denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


